Lamorelle, P. J.,
dissenting. — The agreement recites a consideration of one dollar and that “loans are being made and are to be made at our request;” guarantees payment at maturity of “any and all sums which the said .... Company may lend;” and provides that it is a continuing guarantee of “all sums borrowed prior to May 31, 1927, and is to guarantee . . . the payment at maturity of any indebtedness which said . . . Company may owe to said bank.’*
The words “payment at maturity” occur in the fore and latter part of the agreement. Giving a renewal note is not payment; as respects the guarantor, it is merely extending the time of payment. But, in answer to this, it is said, considering the agreement as a whole, the bank could have fixed May 31, 1927, as the date of maturity; and, consequently, notice of renewal was not necessary to be given to the guarantors.
*736It is an elementary principle of law that words or combinations of words must be given their customary and ordinary meaning, and this rule must be applied, unless a repugnancy between them and other parts of the document would result, or where ex necessitate a more restricted or enlarged meaning must be ascribed to them. In my opinion, full effect can be given to the words “payment at maturity,” and if this be done, it will not in any way derogate from the other language of the document. The signers of the agreement contemplated that a number of loans might be made during the period covered by it. They were willing to guarantee the payment of the respective loans at their respective maturities. They had in mind that the total aggregate of the loans might exceed $35,000, but that was a matter of indifference to them, provided that the total unmatured indebtedness never, at any time, exceeded that sum. They contemplated the possibility of loans being paid at maturity during the existence of the agreement; and if at the termination of the agreement the unmatured loans did not exceed $35,000, they were willing to assume responsibility for the payment of the indebtedness.
It is to be noted that the agreement recites that “loans are being made and are to be made at our request.” The words “are being made,” in my opinion, refer to loans being made contemporaneously with the signing of the agreement, and the amounts and the maturities of which were then known; and the words “are to be made,” to future loans. The agreement was signed on Aug. —, 1926. The original notes bear date Aug. 16, 1926. The logical inference is that these were the loans that were intended to be comprehended by the language “are being made.” It follows, if the date of the maturity of the original obligation was fixed and known, that a more distant date could not be substituted by an agreement between the bank and the company without the consent of the guarantors.
In my opinion, the exceptions should be dismissed.